DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Venkatesh Krishnamoorthy, Reg., No. 52490 (Attorney of Record) on 03/24/2021.
The application has been amended as follows: 
	
(Currently Amended) A processor-implemented method to analyze images at a method comprising:
selecting a digital template image of a first implanted device depicted in an intraoperative image of the site, wherein the digital template image is a digital representation of the first implanted device;
positioning the digital template image of the first implanted device so that the digital template image appears at a first location in the intraoperative image of the site and directly overlays the first implanted device depicted in the intraoperative image of the site;
digitally registering a first reference point on the intraoperative image of the 
site;

digitally registering the first reference point on a preoperative image of the 
[[and]]

placing to overlay the preoperative image of the template image of the first implanted device with respect to the first reference point so that the digital template image of the first implanted device appears positioned at a second location in the preoperative image, wherein the second location corresponds anatomically to the first location; and
displaying, at least one of: the intraoperative image of the site with the overlaid digital template of the first implanted device, or the preoperative image of the site with the overlaid digital template of the first implanted device; or a combination thereof.


(Currently Amended) The method of claim 1, further comprising: analyzing, based on one or more first parameters associated with  device, second parameter [[of]] associated with at least one bone of the patient.

(Currently Amended) The method of claim 1, further comprising: digitally registering a first stationary base point, wherein the first stationary base point is associated with a first anatomical feature image of the site and in the intraoperative image of the site.


(Currently Amended) The method of claim 3, further comprising: digitally registering a second stationary base point, wherein the second stationary base point is associated with a second anatomical feature that is present in image of the site and in the intraoperative image of the site.


(Currently Amended) The method of claim 4, further comprising: performing one or more operations, wherein the operations comprise at least one of:
scaling at least one of the preoperative image of the site or the intraoperative image of the site, [[and]] or
rotating at least one of the preoperative image of the site [[and]] or the intraoperative image of the site, or
a combination thereof,

wherein, upon performance of the one or more operations, stationary base point and the second stationary base point image of the site and the intraoperative image of the site are overlaid.


(Currently Amended) The method of claim 1, further comprising: digitally registering a line extending across one or more anatomical features, wherein each of the one or more anatomical features is present in image of the site and in the intraoperative  image of the site.
(Currently Amended) The method of claim 1, further including the steps of: 	selecting a digital template image of a second implanted device that is depicted in the intraoperative image of the site;
positioning to overlay the intraoperative image of the so that the digital template image of the second implanted device appears at a third location in the intraoperative image of the site and directly overlays the second implanted device depicted in the intraoperative image;
digitally registering a second reference point on the intraoperative image of the 
site;

digitally registering the second reference point on the preoperative image of the 
superimposing the digital template image of the second implanted device onto the preoperative image of the so that the digital template image of the second implanted device appears positioned at a fourth location in the preoperative image, wherein the third location corresponds anatomically to the fourth location; 
analyzing, based on one or more third parameters associated with device, fourth parameter [[of]] associated with the at least one bone of the patient.


(Currently Amended) The method of claim 7, further comprising:
substituting the digital template image of the second implanted device that is superimposed on the preoperative image of the site [[for]] with a digital template of a comparable implantable device;

determining, for the comparable implantable device, at least one corresponding fourth parameter associated with the at least one bone of the patient; and
selecting one of the second implanted device or the comparable implantable device based on a comparison of the at least one fourth parameter with the at least one corresponding fourth parameter.


(Currently Amended) The method of claim 1, further comprising:
substituting the digital template image of the first implanted device that is superimposed on the preoperative image of the site [[for]] with a digital template of a comparable implantable device;

determining, for the comparable implantable device, at least one corresponding second parameter associated with the at least one bone of the patient; and
selecting one of the first implanted device or the comparable implantable device based on a comparison of the at least one second parameter with the at least one corresponding second parameter.


(Currently Amended) A system system comprising: a memory to store images, at least one display capable of displaying the images, and at least one processor coupled to the memory and the display, wherein the processor is configured  to:
select  of the site, wherein the digital template image is a digital representation of the first implanted device;
position so that the digital template image appears at a first location in the intraoperative image of the site and directly overlays the first implanted device shown in the intraoperative image;
digitally register a first reference point on the intraoperative image of the 
digitally register the first reference point on a preoperative image of the 
place to overlay the preoperative image of the point so that the digital template image appears positioned at a second location in the preoperative image, wherein the second location corresponds anatomically to the first location; 
determine associated with an anatomical point of interest, wherein the location differential for the anatomical point of interest between the preoperative image of the site and the interoperative image of the site is determined, second location of the digital template image of the first implanted device; and
initiate display, on the display, an indication of the location differential.



(Currently Amended) The system of claim 10, wherein the processor is further configured to: analyze based on one or more first parameters associated with the first implanted device, an effect on at least one second parameter [[of]] associated with the at least one bone of the patient.


(Currently Amended) The system of claim 10, wherein the processor is further configured to: register point, wherein the first stationary base point is associated with a first anatomical feature that is present in image of the site and the intraoperative  image of the site.


(Currently Amended) The system of claim 12, wherein the processor is further configured to: register point, wherein the second stationary base point is associated with a second anatomical feature that is present in image of the site and the intraoperative  image of the site.


(Currently Amended) The system of claim 13, wherein the processor is further configured to: perform one or more operations, wherein the one or more operations comprise at least one of:
scaling at least one of the preoperative image of the site or the intraoperative image of the site, or [[and]]
rotating at least one of the preoperative image of the site [[and]] or the intraoperative image of the site, or
a combination thereof,

so that, upon performance of the one or more operations, stationary base point and the second stationary base point are aligned when the preoperative image of the site and the intraoperative  image of the site are overlaid.


(Currently Amended) The system of claim 10, wherein the processor is further configured to: digitally register a line extending across one or more anatomical features, wherein each of the one or more anatomical features is present in image of the site and in the intraoperative  image of the site.


(Currently Amended) The system of claim 10, wherein the processor is further configured to: 
select  of the site;
position to overlay the intraoperative image of the so that the digital template image of the second implanted device appears at a third location in the intraoperative

image of the site and directly overlays the second implanted device depicted in the intraoperative image;
digitally register a second reference point on the intraoperative image of the 
digitally register the second reference point on the preoperative image of the 
superimpose so, that the digital template image of the second implanted device appears positioned at a fourth location in the preoperative image, wherein the third location corresponds anatomically to the fourth location; 
analyze, based on one or more third parameters associated with device,  associated with the at least one bone of the patient.


(Currently Amended) The system of claim 16, wherein the processor is further configured to:
substitute  of the site [[for]] with a digital template of a comparable implantable device;

determine, for the comparable implantable device, at least one corresponding second parameter associated with the at least one bone of the patient; and
select one of the first implanted device or the comparable implantable device based on a comparison of the at least one second parameter with the at least one corresponding second parameter.

(Currently Amended) The system of claim 10, further wherein the processor is further configured to:
substitute of the site [[for]] with a digital template of a comparable implantable device;

determine, for the comparable implantable device, at least one corresponding second parameter associated with the at least one bone of the patient; and
select one of the first implanted device or the comparable implantable device based on a comparison of the at least one second parameter with the at least one corresponding second parameter.


(New) A non-transitory computer-readable medium comprising instructions to configure a processor to:
select a digital template image of a first implanted device depicted in an intraoperative image of the site, wherein the digital template image is a digital representation of the first implanted device;
position the digital template image of the first implanted device so that the digital template image appears at a first location in the intraoperative image of the site and directly overlays the first implanted device depicted in the intraoperative image of the site;
digitally registering a first reference point on the intraoperative image of the site; digitally registering the first reference point on a preoperative image of the site;
place the digital template image of the first implanted device to overlay the preoperative image of the site and orienting the digital template image of the first implanted device with respect to the first reference point so that the digital template image of the first implanted device appears positioned at a second location in the preoperative image, wherein the second location corresponds anatomically to the first location; and

initiate display, at least one of: the intraoperative image of the site with the overlaid digital template of the first implanted device, or the preoperative image of the site with the overlaid digital template of the first implanted device; or a combination thereof.


(New) The computer-readable medium of claim 19, wherein the processor is further configured to: analyze, based on one or more first parameters associated with the first implanted device, at least one second parameter associated with at least one bone of the patient.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious, either solely or in combination, the claims when taken as a whole, specifically in combination with the following limitations:
“positioning the digital template image of the first implanted device   so that the digital template image appears at a first location in the intraoperative image of the site and directly overlays the first implanted device  depicted in the intraoperative image of the site” and “placing  the digital template image of the first implanted device to overlay the preoperative image of the site  and orienting the digital template image of the first implanted device with respect to the first reference  point  so that the digital template image of the first implanted device appears positioned at a second location in the preoperative image, wherein the second location corresponds anatomically to the first location” as required by claim 1; “position  the digital template image of the first implanted device  so that the digital template image appears at a first location in the intraoperative image of the site and directly overlays the first implanted device shown in the intraoperative image”, “place  the digital template image of the first implanted device to overlay the preoperative image of the site  and orienting the digital template image of the first implanted device with respect to the first reference  point  so that the digital template image appears positioned at a second location in the preoperative image, wherein the second location corresponds anatomically to the first location” and “determine  a location differential associated with an anatomical point of interest, wherein the location differential for the anatomical point of interest between the preoperative image of the site and the interoperative image of the site is determined, based at least in part on the  second location of the digital template image of the first implanted device” as required by claim 10;  and “position  the digital template image of the second implanted device  to overlay the intraoperative image of the site  so that the digital template image of the second implanted device appears at a third location in the intraoperative image of the site and directly overlays the second implanted device  depicted in the intraoperative image, “superimpose  the digital template image of the second implanted device onto the preoperative image of the site and orienting the superimposed digital template image of the second implanted device with respect to the second reference point,  so, that the digital template image of the second implanted device appears positioned at a fourth location in the preoperative image, wherein the third  location corresponds anatomically to the fourth location;  and
analyze, based on one or more third parameters associated with  the second implanted device,  at least one parameter associated with the at least one bone of the patient” as required by claim 19. That is, the claims are allowable in that they require that a digital template image, herein considered as a digital representation of an implanted device, is overlaid with the implanted device as depicted within an intraoperative image using reference points for such matching. 
Dependent claims 2-9, 11-18 and 20 are allowed at least by virtue of their respective dependencies upon the allowable base claims.
The claimed invention is particularly advantageous for ensuring proper selection of the device to be implanted and inclusion of implant functional parameters for comparative analysis to normal anatomy and accuracy of placement of the implant.
Prior art US 20120141034 A1 teaches a system and a method of preoperative planning for an implant device, using a virtual model of the implant device. However, it fails to teach the overlaying of the virtual model on an image of the of the virtual model within the image as recited in the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         

/Ashley K Buran/            Supervisory Patent Examiner, Art Unit 3793